Appeal from a judgment of the County Court of Schenectady County, rendered January 26, 1976, convicting defendant, upon his plea of guilty, of the crime of burglary in the third degree. The record fails to support the defendant’s contention that he was inadequately and ineffectively represented by counsel of his choice. Nowhere in the record is there any indication from the defendant that he requested the trial court to assign him new counsel. On three occasions defendant appeared before the court with the assigned counsel and on none of these occasions did he *774indicate to the court any dissatisfaction with his counsel. Judgment affirmed. Koreman, P. J., Greenblott, Kane, Mahoney and Main, JJ., concur.